ORDER
PER CURIAM.
Southwestern Bell (Employer) appeals from the decision of the Labor and Industrial Relations Commission awarding unemployment compensation benefits to Beverly Taylor (Claimant) and finding she was not disqualified from receiving the benefits due to misconduct.
We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s award is supported by competent and substantial evidence and is not against the weight of the evidence. Section 288.210, RSMo Cum.Supp.1997; Davis v. Research Medical Center, 903 S.W.2d 557, 570 (Mo.App.W.D.1995). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).